Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered January 22, 1999, convicting him of criminally negligent homicide (two counts), leaving the scene of an incident without reporting, and aggravated unlicensed operation of a motor vehicle in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea allocution was inadequate is unpreserved for appellate review, as he did not move to withdraw his plea or vacate the judgment on this ground (see, People v Lopez, 71 NY2d 662; People v Claudio, 64 NY2d 858; People v Sierra, 256 AD2d 598). The “rare case” exception to the preservation doctrine does not apply here, as the defendant’s recitation of the facts underlying the crimes to which he pleaded guilty neither cast significant doubt upon his guilt nor called into question the voluntariness of the plea (People v Lopez, supra).
The defendant’s valid and unrestricted waiver of his right to appeal forecloses appellate review of his claim that his sentence is excessive (see, People v Hidalgo, 91 NY2d 733, 735). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.